DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046).
Regarding claims 1 and 14, Rippel discloses an electronic apparatus and method for controlling the electronic apparatus, comprising: 
a processor (paragraph 119, lines 8-9: “any computing systems referred to in the specification may include a single processor”) configured to downscale an image (paragraph 40, lines 4-6: “The feature extraction module 210 downsamples … the input image 205 … to get a first downscaled image 310A.”) using a trained first artificial intelligence (AI) model (paragraph 42, lines 4-8: “as an input image 205 is downscaled to different scales of the M total scales, the feature extraction module 210 may successively input a trained feature extraction model”) and to 
wherein the processor is configured to control downscaling of the image based on quality information (quality loss information) of the image obtained using a trained second AI model (paragraph 64, lines 3-6: “the quality loss information can be stored in the training data store 190 to be used as training data to fine tune the trained machine learning models associated with the encoder module 140.”).  
Rippel fails to disclose that the second AI model is trained using feature information of the image obtained from the first AI model. 
However, in an analogous art, Xiao discloses that a second AI model 232 in FIG. 6 is trained using feature information of the image obtained from the first AI model 231 (paragraph 90, lines 1-6: “the downsampling layer 2313.sub.2 … feeds the first feature information … to the first feature combination layer 2322 in the second neural network 232.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel by incorporating this feature taught in Xiao for the purpose of minimizing false positive results in target detection.
Regarding claims 2 and 15, Rippel discloses that the processor is configured to control encoding of the downscaled image based on quality information of the image obtained using the second AI model (paragraph 64, lines 1-3: “the reconstruction feedback module 170 provides the quality loss in the output image 275 as feedback to the encoder module 140.”). 
Regarding claims 6 and 19, Rippel discloses that the second AI model comprises at least one neural network layer (claim 9, lines 1-2: “the trained feature model is a neural network”), and wherein a parameter of the at least one neural network layer is trained jointly (in a cascade) 
Regarding claims 7 and 20, Rippel discloses that the processor is configured to control downscaling of the current frame based on quality information obtained based on a current frame (video frame) of the image 205, or to control downscaling of the current frame based on quality information predicted based on at least one previous frame of the image (paragraph 38, lines 8-9: “the input image 205 may be a video frame of a video content that contains a sequence of video frames.” Paragraph 32, lines 10-11: “the reconstruction feedback module 170 provides the quality loss information as feedback”). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046) and Mizutani et al. (US 2020/0099973), and further in view of Djokovic et al. (US 2021/0021866), Omori (US 2019/0037145) and Sato (US 2003/0110214).
Regarding claims 3 and 16, the combination of Rippel and Xiao fails to disclose that the quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image.
However, in an analogous art, Mizutani discloses that quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image (paragraph 85, lines 1-4: “the condition 
The combination of Rippel, Xiao and Mizutani fails to disclose that the processor is configured to: determine a downscaling ratio of the image based on resolution information and bitrate information corresponding to any of the plurality of quality indicators, and control downscaling of the image based on the determined downscaling ratio. 
However, in an analogous art, Djokovic discloses that a processor is configured to: determine a downscaling ratio of the image based on resolution information and bitrate information corresponding to any of a plurality of quality indicators (paragraph 85 lines 7-11: “using larger downscaling ratios for high-bitrate encoding and lower ratios for low -bitrate encoding, since it is expected that downscaling ratio will decrease monotonically to the utilized bitrate for the encoding of the low-resolution IoVFs.”), and control downscaling of the image based on the determined downscaling ratio (paragraph 14, lines 3-5: “Downscaling may be done using the same ratios in horizontal and vertical directions, or different ratios may be used in different direction”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao and Mizutani by incorporating this feature taught in Djokovic for the purpose of conserving bitrates and optimizing the neural networks.

However, in an analogous art, Omori discloses that a processor is configured to determine a bitrate of a downscaled image based on resolution information and other information corresponding to any of a plurality of quality indicators (paragraph 26, lines 7-10: “The main controller 101 determines the set bit rate in accordance with a recording setting set by a user, such as image quality (resolution, a compression rate, and a frame rate) of an image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao, Mizutani and Djokovic by incorporating this feature taught in Omori for the purpose of improving the speed and performance of recording media.
The combination of Rippel, Xiao, Mizutani, Djokovic and Omori fails to disclose controlling encoding of the downscaled image based on the determined bitrate. 
However, in an analogous art, Sato discloses controlling encoding of the downscaled image based on a determined bitrate (paragraph 32, lines 11-12: “target data is … encoded … by using another bit rate”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao, Mizutani, Djokovic and Omori by incorporating this feature taught in Sato for the purpose of transferring large amounts of data at a higher speed.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046) and Rosenzweig et al. (US 8,250,618).
Regarding claims 4 and 17, Rippel discloses a communication interface comprising communication circuitry (paragraph 24, lines 8-9: “client device 110 is used as an interface to connect to the DLBC system 130.”), wherein the processor is configured control downscaling of the image based on quality information of the image (paragraph 32, lines 10-11: “the reconstruction feedback module 170 provides the quality loss information as feedback”).
The combination of Rippel and Xiao fails to disclose that the processor is configured to obtain state information of a network to which the communication interface is connected, and to control downscaling of the image based on the state information of the network. 
However, in an analogous art, Rosenzweig discloses that a processor is configured to obtain state information (network conditions) of a network to which a communication interface is connected, and to control downscaling of the image based on the state information of the network (claim 9, lines 9-16: “in response to detecting the change in network conditions … downscaling all required reference frames … based on the downscaled image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel and Xiao by incorporating this feature taught in Rosenzweig for the purpose of dynamically adapting to the available network bandwidth to optimize image quality.

Claims 5 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046) and Rosenzweig et al. (US .
Regarding claims 5 and 18, the combination of Rippel, Xiao and Rosenzweig fails to disclose that the quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image.
However, in an analogous art, Mizutani discloses that quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image (paragraph 85, lines 1-4: “the condition determining part 27 … determines a combination of the bit rate and the resolution that maximizes the image quality”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao and Rosenzweig by incorporating this feature taught in Mizutani for the purpose of ensuring that the image quality at a certain bit rate satisfies a predetermined condition.
The combination of Rippel, Xiao, Rosenzweig and Mizutani fails to disclose that the processor is configured to determine at least one quality indicator among the plurality of quality indicators based on the state information of network, determine one quality indicator among the at least one quality indicator based on a target quality indicator.
However, in an analogous art, Vadapalli discloses that a processor is configured to determine at least one quality indicator among the plurality of quality indicators based on the state information of network, determine one quality indicator(quality of service) among the at least one quality indicator based on a target quality indicator (paragraph 56, lines 1-4: “the terminal 110 checks a resource availability state of neighboring target networks 320 to determine 
The combination of Rippel, Xiao, Rosenzweig, Mizutani and Vadapalli fails to disclose controlling downscaling of the image based on resolution information corresponding to the determined one quality indicator.
However, Djokovic discloses controlling downscaling of the image based on resolution information corresponding to the determined one quality indicator (paragraph 85 lines 7-11: “using larger downscaling ratios for high-bitrate encoding and lower ratios for low -bitrate encoding, since it is expected that downscaling ratio will decrease monotonically to the utilized bitrate for the encoding of the low-resolution IoVFs.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao, Rosenzweig, Mizutani and Vadapalli by incorporating this feature taught in Djokovic for the purpose of conserving bitrates and optimizing the neural networks.
	The combination of Rippel, Xiao, Rosenzweig, Mizutani, Vadapalli and Djokovic fails to disclose controlling encoding of the downscaled image based on information on the bitrate corresponding to the determined one quality indicator. 
However, Sato discloses controlling encoding of the downscaled image based on information on the bitrate corresponding to the determined one quality indicator (paragraph 32, lines 11-12: “target data is … encoded … by using another bit rate”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046) and Joshi et al. (US 2018/0121733).
Regarding claim 8, the combination of Rippel and Xiao fails to disclose that the second AI model comprises at least one recurrent neural networks (RNN) layer trained to predict quality information of the current frame based on feature information corresponding to at least one previous frame. 
However, in an analogous art, Joshi discloses that a second AI model comprises at least one recurrent neural networks (RNN) layer (training sets) trained to predict quality information of the current frame based on feature information (extracted features) corresponding to at least one previous frame (from image frames) (paragraph 76, lines 4-6: “the quality model automatically generated from a combination of features extracted from image frames of each of a plurality of training sets and corresponding human quality ratings.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel and Xiao by incorporating this feature taught in Joshi for the purpose of producing high quality images without using a significant amount of computational resources.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US 2018/0176570) in view of Xiao et al. (US 2018/0174046) and Djokovic et al. (US .
Regarding claim 10, the combination of Rippel and Xiao fails to discloses that the processor is configured to determine a downscaling ratio of the image based on quality information of the image and downscale the image based on the determined downscaling ratio.
However, Djokovic discloses that a processor is configured to determine a downscaling ratio of the image based on quality information of the image (paragraph 85 lines 7-11: “using larger downscaling ratios for high-bitrate encoding and lower ratios for low -bitrate encoding, since it is expected that downscaling ratio will decrease monotonically to the utilized bitrate for the encoding of the low-resolution IoVFs.”), and downscale the image based on the determined downscaling ratio (paragraph 14, lines 3-5: “Downscaling may be done using the same ratios in horizontal and vertical directions, or different ratios may be used in different direction”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel and Xiao by incorporating this feature taught in Djokovic for the purpose of conserving bitrates and optimizing the neural networks.
The combination of Rippel, Xiao and Djokovic fails to disclose determining a bitrate of the downscaled image based on quality information of the image.
However, Omori discloses determining a bitrate of the downscaled image based on quality information of the image (paragraph 26, lines 7-10: “The main controller 101 determines the set bit rate in accordance with a recording setting set by a user, such as image quality (resolution, a compression rate, and a frame rate) of an image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
The combination of Rippel, Xiao, Djokovic and Omori fails to disclose generating a packet based on the encoded image and transmit the generated packet.
However, in an analogous art, Zhu discloses generating a packet based on the encoded image and transmit the generated packet (paragraph 240, lines 1-3: “the receiver 830 may also receive a data packet sent by the transmitting terminal and generated from packing the encoding data of the second image frame”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao, Djokovic and Omori by incorporating this feature taught in Zhu for the purpose of minimizing transmission errors without wasting bandwidth.
The combination of Rippel, Xiao, Djokovic, Omori and Zhu fails to disclose that the resolution information and the bitrate information are included in a header of the packet. 
However, in an analogous art, Lin discloses that resolution information and the bitrate information are included in a header of the packet (paragraph 20, lines 7-8: “header comprises metadata such as bit-rate and/or image resolution.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Xiao, Djokovic, Omori and Zhu by incorporating this feature taught in Lin for the purpose of reducing noise and enhancing the image.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel, Rosenzweig, Xiao, Mizutani, Djokovic, Omori and Sato.

wherein the processor is configured to control downscaling of the image based on quality information (quality loss information) of the image obtained using a trained second AI model to which the communication interface is connected (paragraph 64, lines 3-6: “the quality loss information can be stored in the training data store 190 to be used as training data to fine tune the trained machine learning models associated with the encoder module 140.”).  
encoding of the downscaled image based on quality information of the image obtained using the second AI model (paragraph 64, lines 1-3: “the reconstruction feedback module 170 provides the quality loss in the output image 275 as feedback to the encoder module 140.”). 
Rippel fails to disclose control the downscaling of the image based on quality information of the image obtained using state information of a network to which the communication interface is connected.

The combination of Rippel and Rosenzweig fails to disclose wherein the second AI model is trained using feature information of the image obtained from the first AI model to obtain the quality information of the image, 
However, Xiao discloses that a second AI model 232 in FIG. 6 is trained using feature information of the image obtained from the first AI model 231 to obtain quality information of the image (paragraph 90, lines 1-6: “the downsampling layer 2313.sub.2 … feeds the first feature information … to the first feature combination layer 2322 in the second neural network 232.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel and Rosenzweig by incorporating this feature taught in Xiao for the purpose of minimizing false positive results in target detection.
The combination of Rippel, Rosenzweig and Xiao fails to disclose wherein the quality information of the image comprises a plurality of quality indicators corresponding to different combinations of resolution information and bitrate information related to the image.

The combination of Rippel, Rosenzweig, Xiao and Mizutani fails to disclose that the processor is configured to: determine a downscaling ratio of the image based on resolution information and bitrate information corresponding to any of the plurality of quality indicators, and control downscaling of the image based on the determined downscaling ratio. 
However, in an analogous art, Djokovic discloses that a processor is configured to: determine a downscaling ratio of the image based on resolution information and bitrate information corresponding to any of a plurality of quality indicators (paragraph 85 lines 7-11: “using larger downscaling ratios for high-bitrate encoding and lower ratios for low -bitrate encoding, since it is expected that downscaling ratio will decrease monotonically to the utilized bitrate for the encoding of the low-resolution IoVFs.”), and control downscaling of the image based on the determined downscaling ratio (paragraph 14, lines 3-5: “Downscaling may be done using the same ratios in horizontal and vertical directions, or different ratios may be used in different direction”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, 
The combination of Rippel, Rosenzweig, Xiao, Mizutani and Djokovic fails to disclose that the processor is configured to determine a bitrate of the downscaled image based on resolution information and other information corresponding to any of the plurality of quality indicators.
However, in an analogous art, Omori discloses that a processor is configured to determine a bitrate of a downscaled image based on resolution information and other information corresponding to any of a plurality of quality indicators (paragraph 26, lines 7-10: “The main controller 101 determines the set bit rate in accordance with a recording setting set by a user, such as image quality (resolution, a compression rate, and a frame rate) of an image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Rosenzweig, Xiao, Mizutani and Djokovic by incorporating this feature taught in Omori for the purpose of improving the speed and performance of recording media.
The combination of Rippel, Rosenzweig, Xiao, Mizutani and Djokovic and Omori fails to disclose controlling encoding of the downscaled image based on the determined bitrate. 
However, in an analogous art, Sato discloses controlling encoding of the downscaled image based on a determined bitrate (paragraph 32, lines 11-12: “target data is … encoded … by using another bit rate”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Rippel, Rosenzweig, Xiao, Mizutani, Djokovic and Omori by incorporating this feature taught in Sato for the purpose of transferring large amounts of data at a higher speed.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements in an electronic apparatus, including wherein quality information of the image comprises a plurality of quality indicators corresponding to different combinations of information on a plurality of resolutions and information on a plurality of bitrates related to the image, and wherein the second AI model is trained based on supervised training with a difference between a plurality of quality indicators corresponding to different combinations of information on a plurality of resolutions and information on a plurality of bitrates related to a training image and a plurality of quality indicators output by inputting the training image into the second AI model as a loss function, as in claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646